Citation Nr: 0803145	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1966 April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. Bilateral hearing loss for the purpose of VA disability 
compensation is not currently shown. 

2. Tinnitus was not affirmatively show to have been present 
during service, and current tinnitus, first diagnosed after 
service, is unrelated to a disease, injury, or event of 
service origin. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss is not due to a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303 (2007). 




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, in April 2004 and in March 2006.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease or event in service, causing 
injury or disease, or an injury, or a disease was made worse 
during service; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.   



The veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provisions for the effective date of 
the claims and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the statement of the case 
in September 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims. The RO has obtained service medical 
records, VA records, and private medical records.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claims.  The veteran was then afforded a VA 
examination that contained a medical opinion. 

As there are otherwise no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

Service records show that the veteran was an aircraft 
electrical repairman. 

On audiology testing on entrance examination, the pure tone 
thresholds were 0(15), 0(10), 0(10), 0(10), and 0(5) decibels 
in the right ear and 5(20), 0(10), 0(10), 0(10), and 0(5) 
decibels in the left ear at the tested frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz.  [Prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA), which are numbers 
not in parentheses.  Since November 1, 1967, and currently, 
the standards were changed to the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI)].  Therefore, before November 1967, in order to 
facilitate data comparison, the ASA standards have been 
converted to ISO standards and are represented by the figures 
in parentheses. 

On audiology testing in September 1967, the pure tone 
thresholds were 10(25), 10(20), 10(20), 15(25), and 20(25) 
decibels in the right ear and 10(25) 10(20), 10(20), 10(20) 
and 15 (20) decibels in the left ear at the tested 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  On 
audiology testing on separation, using the ISO standards, the 
pure tone thresholds were 0, 0, 0, 0, and 0 decibels in the 
right ear and 0, 0, 0,0, and 0 decibels in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz. 

The service medical records contain complaint, finding, 
history, or treatment of tinnitus. 

After service, records of a private physician show that in 
October 2002 the veteran complained of tinnitus that occurred 
several times a week.  In March 2003, chronic tinnitus was 
noted.  In October 2003, there was a 1 to 2 year history of 
tinnitus.  It was reported that the veteran had a history of 
noise exposure while working as a jet mechanic in the 
military.  The diagnoses were high frequency hearing loss and 
tinnitus.  In December 2003, it was noted that the veteran 
related hearing loss to noise exposure in Vietnam.  

On VA audiology examination in July 2004, the veteran gave a 
history of progressive loss of hearing after working as an 
aircraft electrician on jet engines in the military.  He gave 
a 2 year history of tinnitus.  On audiometric testing, using 
the ISO standards, the pure tone thresholds were 5, 5, 15, 
25, and 30 decibels in the right ear and 5, 5, 10, 15, and 25 
decibels in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  The speech recognition score was 100 percent in each 
ear.   The diagnoses were bilateral high frequency hearing 
loss and bilateral tinnitus.

The examiner stated that as the service medical records were 
negative for hearing loss and tinnitus it was most likely 
that the current hearing loss and tinnitus occurred after 
service, that the most likely etiology of the current hearing 
loss and tinnitus was presbycusis, and that it was less 
likely than not that the current hearing loss and tinnitus 
was related to acoustic trauma during service. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

Analysis

On the basis of the service medical records, hearing loss for 
the purpose of VA disability compensation under 38 C.F.R. 
§ 3.385 was not affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

After service, there is no evidence of a current diagnosis of 
bilateral hearing loss under 38 C.F.R. § 3.385 as on VA 
examination in 2004 the auditory thresholds in the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
all below 40 decibels and three of the decibels were below 26 
decibels and speech recognition scores were 100 percent. 



While high frequency hearing loss was diagnosed in 2003 by a 
private physician, the diagnosis was not supported by 
audiometric findings. 

Although lay evidence can be competent to establish a 
diagnosis when a layperson is competent to identify the 
medical condition, that is, one capable of lay observation, 
in this case, the diagnosis of hearing loss under 38 C.F.R. § 
3.385 is medical in nature, and competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
diagnose hearing loss under 38 C.F.R. § 3.385, which requires 
audiology testing.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore the veteran's 
statements are not competent evidence on the question of a 
current diagnosis of hearing loss that meets the standard of 
hearing loss for the purpose of VA disability compensation 
under 38 C.F.R. § 3.385.

Where as here, the determinative issue involves a medical 
diagnosis that a lay person is not competent to make, 
competent medical evidence is required to substantiate the 
claim.  In the absence of proof of a current diagnosis of 
hearing loss under 38 C.F.R. § 3.385, there can be no valid 
claim for service connection. Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings as to a current medical diagnosis, 
which is not capable of lay observation, and as there is no 
favorable medical evidence of a current hearing loss under 
38 C.F.R. § 3.385, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

As for tinnitus, tinnitus was not affirmatively shown to be 
present during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

And although the service medical records do not document 
tinnitus, the veteran is competent to describe exposure to 
loud noise as he worked on aircraft engines as an electrical 
repairman, which is consistent with the circumstances and 
conditions of his service.

But as the service medical records lack the documentation of 
the combination of manifestations sufficient to identify 
tinnitus and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, tinnitus was first documented in 2002.  The 
absence of documented complaints of tinnitus from 1970 to 
2002 is persuasive evidence against continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  And while the veteran 
relates tinnitus to service, there are no documented 
complaints of tinnitus before 2002. 

Balancing the lack of documentation of complaints of tinnitus 
over a 30 year period since service against the veteran's 
statements, the Board finds the absence of complaints for 
years after service, more probative of the question whether 
the current tinnitus, first documented after service, is 
related to service based on continuity of symptomatology, and 
the lack of medical evidence of continuity opposes rather 
than supports the claim.  And the Board finds the absence of 
medical evidence of continuity of symptomatology outweighs 
the veteran's statements of continuity.

As for service connection based on the initial documentation 
of tinnitus after service under 38 C.F.R. § 3.303(d), a 
private physician reported that the veteran had a history of 
noise exposure while working as a jet mechanic in the 
military and that the diagnosis was tinnitus.  The physician 
did not expressly associate the history of noise exposure to 
the diagnosis of tinnitus.  A history recorded by a medical 
professional, unenhanced by any additional medical comment, 
is not competent medical evidence to substantiate the claim.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).



As for the veteran's statements, relating tinnitus to 
service, once the veteran goes beyond the description of 
symptoms to expressing an opinion that involves a question of 
a medical causation, competent medical evidence is required 
to substantiate the claim because the question of medical 
causation is not capable of lay observation.  Therefore the 
veteran's statements do not constitute competent favorable 
evidence to substantiate the claim.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The remaining evidence of record opposes, rather than 
supports, the claim.  The VA examiner stated that as the 
service medical records were negative for tinnitus it was 
most likely that the current tinnitus occurred after service, 
that the most likely etiology of the current tinnitus was 
presbycusis, and that it was less likely than not that the 
current tinnitus was related to acoustic trauma during 
service.


As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the competent evidence of record is 
against the claim for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


